DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by FR-2923575 to Blanc et al. (hereinafter, “Blanc”).
Regarding claim 1, Blanc discloses a high-pressure tank (tank 1, Fig. 1) comprising: a liner (liner 6, Fig. 1) made of resin (p. 4, ll. 7-8 of attached translation); a reinforcing layer (structural layer 7, Fig. 1) including a plurality of fiber layers (layers formed by ribbons 15, 15’) formed by winding fiber (ribbons 15, 15’, Fig. 5; p. 4, ll. 44-47) a plurality of times around an outer surface (Fig. 5) of the liner (liner 6); and a cap (end piece 3, Fig. 1) fixed to an axial end portion of the liner (Fig. 1) and including a supply and discharge hole (see annotated Fig. 1 below) configured to supply and discharge fluid to and from the liner (hole is capable of supplying and discharging fluid to and from the liner 6, see Fig. 1), wherein a starting end as a start of winding of the fiber (ends of ribbons 15, 15’ on left side of Fig. 5) is disposed overlapping the cap (starting ends of ribbons 15, 15’ overlap the end piece 3, see Figs. 1, 5).

    PNG
    media_image1.png
    398
    832
    media_image1.png
    Greyscale

Blanc Annotated Figure 1
Regarding claim 2, Blanc further discloses the cap (end piece 3) includes a flange portion (annotated Fig. 1 above) overlapping the liner (Fig. 1), and a tube portion (annotated Fig. 1) protruding from the flange portion (annotated Fig. 1) outward in an axial direction of the liner (tube portion extends from flange portion outward from an axial center of the liner, see Fig. 1); and the starting end of the fiber (starting ends of ribbons 15, 15’) is disposed overlapping the flange portion (Figs. 1, 5).
Regarding claim 4, Blanc further discloses the flange portion (annotated Fig. 1) is disposed on an inner side of the liner (see annotated Fig. 1).
Regarding claim 5, Blanc further discloses an innermost layer of the plurality of fiber layers (ribbons 15, 15’, Fig. 5) is a low- angle helical layer (see Fig. 5).
Regarding claim 6, Blanc discloses a method for manufacturing a high-pressure tank (tank 1, Fig. 1), comprising: an assembly providing step of providing an assembly including a cap (end piece 3, Fig. 1) that is fixed to an axial end portion of a liner (liner 6, Fig. 1) made of resin (p. 4, ll. 7-8) wherein the cap (end piece 3) is formed with a supply and discharge hole (annotated Fig. 1 above) configured to supply and discharge fluid to and from the liner (hole is capable of supplying and discharging fluid to and from the liner 6, see Fig. 1); and a reinforcing layer forming step (Fig. 5) of forming a reinforcing layer (structural layer 7, Fig. 1) including a plurality of fiber layers (layers formed by ribbons 15, 15’) by winding fiber (ribbons 15, 15’, Fig. 5; p. 4, ll. 44-47) a plurality of times around an outer surface of the liner of the assembly (Fig. 5), wherein: in the reinforcing layer forming step, a starting end as a start of winding of the fiber (ends of ribbons 15, 15’ on left side of Fig. 5) is disposed overlapping the cap (starting ends of ribbons 15, 15’ overlap the end piece 3, see Figs. 1, 5).
Regarding claim 7, Blanc further discloses the cap (end piece 3) includes a flange portion (annotated Fig. 1 above) overlapping the liner (Fig. 1), and a tube portion (annotated Fig. 1) protruding from the flange portion (annotated Fig. 1) outward in an axial direction of the liner (tube portion extends from flange portion outward from an axial center of the liner, see Fig. 1); and in the reinforcing layer forming step (Fig. 5), the starting end of the fiber (starting ends of ribbons 15, 15’) is disposed overlapping the flange portion (Figs. 1, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc in view of U.S. Pat. 3,282,757 to Brussee (hereinafter, “Brussee”).
Regarding claim 3, Blanc does not expressly disclose the flange portion is disposed between the liner and the reinforcing layer.
Brussee teaches a high-pressure tank having a resin liner (col. 6, ll. 44-48) and a reinforcing layer formed from fiber wound a plurality of times around the liner (see Figs. 1-2). Brussee teaches an end cap (end fitting 19) having a supply and discharge hole (Fig. 1) and an inner flange (flange 21, Fig. 1). Brussee teaches that the flange may be arranged inward of the liner (Fig. 10) or between the liner and the reinforcing layer (Fig. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Blanc to have the flange portion disposed between the liner and the reinforcing layer as taught by Brussee because Brussee identifies a finite number of predictable solutions for securing the flange of the end cap to the liner (i.e., flange inward of liner, flange between liner and reinforcing layer, and flange outward of reinforcing layer) and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). In the instant application, the Applicant has not disclosed any criticality for the claimed arrangement.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc in view of EP-2532507 to Tanigawa et al. (hereinafter, “Tanigawa”).
Regarding claim 8, Blanc further discloses the reinforcing layer forming step (Fig. 5) includes: winding the fiber (ribbons 15, 15’) around the tube portion (see annotated Fig. 1)
Blanc does not expressly disclose superimposing, on a second portion of the fiber crossing a surface of the flange portion from a first portion of the fiber wound around the tube portion, a third portion of the fiber, whereby the second portion of the fiber is fixed with respect to the cap; and cutting the fiber at a position between the first portion and the second portion and removing the first portion from the cap.
Tanigawa teaches a method for manufacturing a high-pressure tank (tank 2) comprising a resin liner, a cap fixed to an axial end of the liner, and a reinforcing layer formed by winding fiber a plurality of times about the liner (paras. [0008]-[0009]). Tanigawa teaches that the forming of the reinforcing layer includes winding the fiber around the tube portion of the cap (see Figs. 3A-3B) to form a first portion (portion of fibers on mouthpiece 3, see Fig. 3B) and a second portion (portion of fibers on dome portion 202, see Fig. 3B), superimposing a third portion over the second portion (fibers 300 turn back and are wound around tank in the opposite direction, see para. [0030]). Tanigawa teaches that after the winding, the fibers are cut between the first portion and the second portion (para. [0032]) and the first portion is removed from the cap (see paras. [0032]-[0033]). Tanigawa teaches that this method makes it easy to fasten ends of the fibers (paras. [0012], [0033]) and makes it possible to visually inspect the ends of the fibers (para. [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method of Blanc to superimpose a third portion of the fiber on a second portion of the fiber, cut the fiber between a first portion wound around the tube portion and the second portion, and remove the first portion as taught by Tanigawa for the purpose of easily fastening the ends of the fibers, as recognized by Tanigawa (paras. [0012], [0033]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blanc in view of U.S. 2019/0277447 to Rocher (hereinafter, “Rocher”).
Regarding claim 9, Blanc further discloses the reinforcing layer forming step (Fig. 5) includes: disposing the fiber (ribbons 15, 15’) in a ring shape on the flange portion (ribbons 15, 15’ extend circumferentially about the tank at the flange portion, forming a ring shape, see Fig. 5).
Blanc does not expressly disclose bonding overlapping portions of the fiber arranged in the ring shape to each other.
Rocher teaches a method for manufacturing a high-pressure tank comprising a resin liner (liner 5, Fig. 1)), an end cap (tip 13, Fig. 1), and a reinforcing layer (layer 9) formed from winding fiber a plurality of times around the liner (see Figs. 5A-5B). Rocher teaches that the end cap (tip 13) has a flange portion and a tube portion protruding from the flange portion (Fig. 1; para. [0025]). Rocher teaches that fiber wound in the reinforcing layer (layer 9) has a starting end disposed overlapping the cap (see Figs. 1, 5A). Rocher teaches that the fiber is disposed in a ring shape on the flange portion (see Fig. 5B) and overlapping portions of the fiber in the ring shape are bonded to one another (paras. [0039]-[0041]). Rocher teaches that this reinforcing layer arrangement secures the end cap in place and binds together all of the layers of the tank (paras. [0040]-[0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method of Blanc to bond overlapping portions of the fiber to each other as taught by Rocher for the purpose of securing the end cap and binding together the layers of the tank, as recognized by Rocher (see paras. [0040]-[0041]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2022/0065399 to Lambourne discloses a high-pressure tank having a liner, a reinforcing layer, a cap, and a starting end of the fiber of the reinforcing layer is overlapping the cap (see Fig. 5).
U.S. Pub. 2019/0390821 to Katano et al. discloses a method of manuctruing a high-pressure tank having a liner, an end cap with a flange, and a reinforcing layer formed from winding a fiber such that portions of the fiber are superimposed on other portions of the fiber (see Figs. 9-11).
U.S. Pat. 3,047,191 to Young discloses a method of forming a filament wound pressure vessel having an end cap with a flange and ends of the filament overlapping (see Fig. 4).
U.S. Pub. 2005/0076995 to Yasui discloses a method of manufacturing a pressure vessel having a liner, an end cap, and a reinforcing fiber layer having ends of the fiber overlap the end cap (Figs. 2-3).
WO 2013/083152 to Nettis et al. discloses a method of manufacturing a pressure vessel having a fiber reinforcing layer formed by helically winding a fiber a plurality of times about a mandrel and a starting end of the winding is adjacent at the end of the vessel (Fig. 3).
U.S. Pub. 2013/0306783 to Tanigawa et al. discloses a method of manufacturing a pressure vessel having a liner, an end cap, and a reinforcing layer formed by helically winding a fiber about the liner such that a starting end overlaps the end cap (see Figs. 2, 7, 8).
U.S. Pub. 2004/0026431 to Jones discloses a method of manufacturing a pressure vessel having a liner, an end cap, and a reinforcing layer formed by helically winding a fiber about the liner such that a starting end overlaps the end cap (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733